NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-6, 8, 11-20, 22-26, and 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art do not disclose or suggest an abrasive article comprising: a substrate comprising an elongated body; and abrasive particles attached to the elongated body, wherein the abrasive particles define a varying content between a local minimum content and a local maximum content, and wherein the local minimum content is at least 5 counts and a content difference (ΔC) between the local minimum content and the local maximum content is at least 14 counts, wherein the content of the abrasive particles oscillates along at least a portion of the length of the body between the local minimum and the local maximum value, and wherein the length alone the elongated body between a local minimum and a local maximum defines a cycle, and wherein a cycle is at least 0.01% and a not greater than 50% of the total length.
Furthermore, the prior art do not disclose or suggest an abrasive article comprising: a substrate comprising an elongated body; and abrasive particles attached to the elongated body, wherein the abrasive particles define a varying content between a local minimum content and a local maximum content, and wherein the local minimum content is at least 5 counts and a content difference (ΔC) between the local minimum content and the local maximum content is at least 14 counts, wherein the abrasive particles are arranged in a random arrangement relative to each other, and wherein the length along the elongated body between local minimum and a local maximum defines a cycle, and wherein a cycle is at least 0.01% and not greater than 50% of the total length. 
Moreover, the prior art do not disclose or suggest an abrasive article comprising: a substrate comprising an elongated body; and abrasive particles attached to the elongated body, wherein the abrasive particles define a varying content between a local minimum content and a local maximum content, and wherein the local minimum content is at least 5 counts and a content difference (ΔC) between the local minimum content and the local maximum content is at least 14 counts, further comprising alternating abrasive regions defining a series of alternating local minimum and local maximum abrasive contents extending along the length of the elongated body, and wherein the length along the elongated body between a local minimum and a local maximum defines a cycle, and wherein a cycle is at least 0.1% and not greater than 50% of the total length. 
Applicant’s amendment to independent claims, by incorporating the allowable subject matter of one of the allowable dependent claims, has overcome the rejection as presented before. As such, claims are in condition for allowance. The JP references submitted in the IDS filed on 06/28/2022 do not teach or render obvious neither of independent claims. 
Further search did not result in any references anticipating or rendering any of the independent claims obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731